 Case 2:19-cv-00384-JRG Document 15 Filed 05/18/20 Page 1 of 2 PageID #: 86



                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

LONGHORN HD LLC,

               Plaintiff,

       v.                                             CIVIL ACTION NO 2:19-cv-00384-JRG

CHECK POINT SOFTWARE
TECHNOLOGIES LTD.,

               Defendant.



                            NOTICE OF APPEARANCE OF COUNSEL

       Defendant Check Point Software Technologies Ltd. (“Check Point”), files this Notice of

Appearance, and hereby notifies the Court that Clement S. Roberts, of the law firm Orrick,

Herrington & Sutcliffe LLP, 405 Howard Street, San Francisco, CA 94105, Telephone: (415) 773-

5700, Facsimile: (415) 773-5759, E-mail: croberts@orrick.com has entered this action as counsel

for Check Point. In connection with this notice, Mr. Roberts requests that all future pleadings and

other papers filed under Fed. R. Civ. P. 5 be served on him at the above address and contact

information.

Dated: May 18, 2020                                         Respectfully submitted,

                                                            By: /s/ Clement S. Roberts
                                                            Clement S. Roberts
                                                            CA SBN 209203
                                                            Orrick, Herrington & Sutcliffe LLP
                                                            405 Howard Street
                                                            San Francisco, CA 94105
                                                            Telephone: (415) 773-5700
                                                            Facsimile: (415) 773-5759
                                                            croberts@orrick.com
 Case 2:19-cv-00384-JRG Document 15 Filed 05/18/20 Page 2 of 2 PageID #: 87



                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 18, 2020, I electronically filed the foregoing NOTICE OF

APPEARANCE OF COUNSEL with the Clerk of the Court using the CM/ECF system which

will send notification of such filing via electronic mail to all counsel of record.


                                                       /s/ Clement S. Roberts_
                                                       Clement S. Roberts




                                                  2
